          Case 1:19-cr-02008-SMJ             ECF No. 64        filed 03/04/21      PageID.185 Page 1 of 2
PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON

                                                              for
                                                                                                        Mar 04, 2021
                                            Eastern District of Washington                                   SEAN F. MCAVOY, CLERK




 U.S.A. vs.              Ponce-Carabantes, Bernardo                       Docket No.         0980 1:19CR02008-SMJ-1


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Bernardo Ponce-Carabantes, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 6th day of November 2019, under the
following conditions:

Standard condition #1: Defendant shall not commit any offense in violation of federal, state or local law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Mr. Ponce-Carabantes is alleged to be in violation of his pretrial release conditions by committing third degree
driving while license suspended and not providing proof of liability insurance (case number 1A0296277) on March 3, 2021.

Conditions of pretrial release were reviewed and signed by Mr. Ponce-Carabantes on November 7, 2019, acknowledging
an understanding of his requirements to include standard condition number 1.

On March 3, 2021, this officer received email notification that Mr. Ponce-Carabantes had contact with the Yakima Police
Department (YPD) at 3:17 a.m. This officer requested information from the Yakima Police Department regarding the
contact. On March 3, 2021, this officer received a copy of the citation noting Mr. Ponce-Carabantes’ license plate was ran
by a YPD officer at approximately 3:17 a.m. on March 3, 2021. The YPD officer noted the vehicle was registered to Mr.
Ponce-Carabantes and reflected his driving status as suspended third degree. According to the citation, the YPD officer
conducted a traffic stop and Mr. Ponce-Carabantes admitted he did not have a valid driver's license or insurance. Mr. Ponce-
Carabantes received a $600 fine.

On March 3, 2021, this officer requested assistance from United States Probation Officer (USPO) Mendoza (bilingual
officer) to contact Mr. Ponce-Carabantes via telephone regarding the citation. According to USPO Mendoza, Mr. Ponce-
Carabantes stated he was leaving work and was pulled over by YPD. He stated he does not have a valid driver's license as
he owes back child support. Per Mr. Ponce-Carabantes, he plans to request a hearing to show proof he has insurance.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:         March 4, 2021
                                                                    by      s/Linda J. Leavitt
                                                                            Linda J. Leavitt
                                                                            U.S. Pretrial Services Officer
          Case 1:19-cr-02008-SMJ        ECF No. 64      filed 03/04/21     PageID.186 Page 2 of 2
  PS-8
  Re: Ponce-Carabantes,, Bernardo
  March 4, 2021
  Page 2

THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      3/4/2021

                                                                      Date
